Citation Nr: 0208585	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  96-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
injury.

2.  Entitlement to service connection for numbness of both 
hands.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for muscle spasm of the 
rib cage.

5.  Entitlement to service connection for a back condition.
 
6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, claimed to 
have resulted from VA treatment in December 1985.  

7.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a neck disorder, claimed to have 
resulted from VA treatment in December 1985.

8.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a low back disorder, claimed to have 
resulted from VA treatment in December 1985.  

9.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a middle back disorder, claimed to 
have resulted from VA treatment in December 1985.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating decisions rendered by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In order to reach an equitable and fully informed decision 
regarding this appeal, the Board supplemented the record with 
additional evidence in the form of an independent medical 
opinion form a specialist in orthopedic medicine who is not 
an employee of VA.  The opinion was received at the Board in 
July 1998.  A copy of the opinion was provided to the 
appellant's representative for review and he was given an 
opportunity to submit additional evidence or argument.

In April 1999, the Board rendered a decision denying the 
veteran's claims for compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disorder, a neck 
disorder, a low back disorder, a disorder of the middle back, 
and a psychiatric disorder, including memory loss, claimed to 
have resulted from VA treatment rendered in December 1985.  

Pursuant to a Joint Motion for Remand and to Stay Further of 
Proceedings (Motion), the Court in July 2000 dismissed the 
veteran's claim for entitlement to compensation for a 
psychiatric disorder, including memory loss, and vacated that 
part of the Board's decision that denied compensation under 
the provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disorder, a neck disorder, a low back disorder, and a 
disorder of the middle back, claimed to have resulted from VA 
treatment in December 1985. The appeal as to these issues was 
remanded to the Board.  Thereafter, the Board remanded the 
case to the RO for further development.  Said development 
having been completed, the case is returned to the Board for 
further appellate review.


REMAND

Background.  While serving in the military during World War 
II the veteran sustained a blast injury.  By a rating dated 
in April 1946, service connection was granted for a scar on 
the inner surface of the left elbow and for right shoulder 
pathology.

The veteran was admitted to a VA hospital in April 1957 for 
complaints of multiple joint stiffness and pain, including 
pain in the cervical spine.  It was felt that there was no 
evidence of organic pathology to explain the veteran's joint 
symptoms.

On a VA examination report dated in January 1981, the 
veteran's complaints included pain in his neck, lower back, 
hands and elbows, as well as numbness in his fingers.  X-rays 
revealed degenerative changes of the lumbosacral spine and 
the left shoulder.

A VA examination report dated in July 1985 reflects that the 
veteran reported that he continued to have pain in his neck, 
shoulder, and right knee.  He related that his hands were 
becoming numb and he had trouble holding onto tools and 
ladders.

VA outpatient treatment records reflect that the veteran was 
seen in September 1985 for complaints of losing mobility in 
his neck and increased pain in his hands.  An orthopedic 
consultation in October 1985 reflects that the veteran 
reported that his neck had been worse for several years with 
some numbness in both hands.  X-rays revealed degenerative 
disc disease at C5-6 and C6-7.  The assessment was possible 
degenerative disc disease with cervical radiculopathy.  A 
neurosurgical consultation on December 4, 1985 resulted in an 
impression of cervical spondylosis.  The veteran was 
scheduled to be admitted for additional testing.

The veteran was admitted to a VA medical facility on December 
19, 1985, for complaints of neck, shoulder and arm pain with 
symptoms of numbness, weakness, and shooting pains from his 
arms to his shoulders.  On the day of admission, a cervical 
myelogram was completed and the veteran then underwent a CT-
scan.  The myelogram showed a ventral epidural defect at C4/5 
and C5/6 with "amputation of C5/6, 4/5 roots" on myelogram 
and CT."  During the CT scan, the veteran had a seizure that 
lasted for several minutes.  The veteran was admitted to the 
hospital.  He complained of right shoulder pain, neck pain, 
and general muscle pain.  When the veteran was released from 
the hospital on December 21, 985, the final diagnoses were 
(1) metrizamide induced seizure and (2) cervical spondylosis.

An elective anterior cervical diskectomy was performed at the 
Denver VA Medical Center (VAMC) in February 1986.  The 
hospital discharge summary notes that the veteran's condition 
had been stable since his prior hospital admission with no 
increase in symptoms.  

In March 1986, the veteran submitted a VA Form 21-526, 
alleging that he developed various disabilities to include 
numbness in both hands, defective vision, muscle spasms of 
the rib cage, a lower back injury, and a cervical spine 
injury.  He specifically asserted that his lower back and 
cervical spine disabilities occurred during active service in 
1944 and 1945. 

A May 1986 VA electromyographic and nerve conduction study 
notes that electrodiagnostic testing was compatible with a 
left lower cervical radiculopathy that appeared to be in the 
C7-8 area.  In July 1986, the veteran underwent a 
decompressive laminectomy at L2, 3, 4 and a diskectomy at L4-
5.

In a letter dated in August 1986, the veteran stated that he 
sustained an injury to his neck and right shoulder in a shell 
explosion during active service.  He asserted that following 
VA treatment resulting in a seizure in December 1985, he had 
problems with his shoulders, arms, hands, and back. 

In August 1986, the RO issued a rating action denying service 
connection for numbness in both hands, defective vision, 
muscle spasms of the rib cage, a lower back injury, and a 
cervical spine injury.  The veteran was informed of this 
decision by letter dated in September 1986.

In an October 1986 clinical summary, Dr. E. Beehler, a 
private neurologist, stated that the veteran had a history of 
soreness in his back, neck, and right shoulder since the 
1950's.  His neck pain had gradually increased in severity 
until his VA treatment in December 1985.  Dr. Beehler 
provided neurological examination findings for the veteran's 
neck, back and right shoulder.  Dr. Beehler did not mention 
the veteran's left shoulder.  According to Dr. Beehler, the 
veteran's present shoulder problem was secondary to the 
veteran's seizure and the restraints during that episode.  
The neurologist also indicated that the veteran's neck and 
low back conditions were aggravated by the seizure.

A November 1986 VA outpatient treatment record notes that the 
veteran reported that he hurt his shoulders following his 
December 1985 seizure.  He reported an increased in bilateral 
shoulder pain especially with overhead activity.  

In November 1986, the veteran responded to the September 1986 
notice of the August 1986 rating which denied service 
connection for numbness in both hands, defective vision, 
muscle spasms of the rib cage, a lower back injury, and a 
cervical spine injury, by stating: "I direct this letter to 
you as a 'Letter of Disagreement' with the Denial Decision 
administered to my claim for service-connected disability 
compensation benefits dated 9/18/86."  He further stated 
that his claim for compensation based on increased disability 
resulting from VA treatment in 1985 would be further 
identified and claimed at a latter time. 

The Board finds that the November 1986 correspondence from 
the veteran constitutes a Notice of Disagreement (NOD) to the 
August 1986 denial of the service connection for the claimed 
service connected disabilities.  See 38 C.F.R. § 20.201 
(1999) (A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.)  Under the Court's 
holding in Manlincon v. West, 12 Vet. App. 238 (1999), this 
NOD initiated review by the Board of the RO's denial of the 
claims for a service connection, and the issues must be 
remanded to have the RO issue a Statement of the Case 
regarding these issues claim.  

The Board notes that that the veteran has continued to allege 
that service connection was warranted for a neck disability 
since the denial of his claim in 1986.  In particular he has 
alleged a neck injury due to an inservice explosion during VA 
examinations in January 1987, June 1991, September 1991, 
November 1991, and November 1995.  He also reported a history 
of an in-service neck injury to private physicians as noted 
in an April 1995 statement from Dr. Meade O. Davis.  Dr. 
Davis notes that the veteran reported an inservice injury to 
his neck and shoulder.  It was Dr. Davis' opinion that the 
veteran had a "service-connected injury to his neck and 
shoulders."  Likewise, the veteran testified at a November 
1996 hearing before the undersigned Member of the Board, that 
he sustained an inservice injury to his neck.

In addition to service connection on a direct basis, the 
veteran is also claiming entitlement to compensation based on 
the provisions of 38 U.S.C.A. § 1151 for neck, left shoulder 
and back conditions.

R. Barnwell, M.D., a private physician, offered opinions in 
April 1988 and October 1989 to the effect that the veteran 
had osteoarthritis in the neck and shoulder area following an 
in-service injury and that these conditions were 
significantly worsened by the seizure.

In a November 1989 letter, Dr. W. Marsh indicated that either 
the 1985 seizure, the restraints that the veteran was in at 
the time of the seizure, or both caused the veteran's 
shoulder injuries.

In June 1991, R. Kanter, M.D., reported that the seizure and 
the restraint applied during the seizure could have 
exacerbated the underlying process.

A November 1991 statement from A. Yates, M.D., indicates that 
the veteran had an unresolved C8 radiculopathy which might be 
secondary to brachial plexus injury at the time of his 
original service injury or to brachial plexopathy or cervical 
root injury at the time of his seizure.

In statements dated in April 1995 and October 1996, M. Davis, 
M.D., indicated that the seizure probably aggravated a 
chronic impingement syndrome and progressive problems with 
the acromioclavicular joint as a result of the service-
connected injury to the shoulders.

In November 1995, a VA examiner concluded that the veteran's 
neck condition, low back disorder and left shoulder disorder 
were not aggravated by the seizure.  The examiner noted that 
the veteran's neck disability preexisted his seizure.  While 
the veteran complained shortly after the seizure of right 
shoulder pain, it was noted that the medical record during 
his hospitalization following his seizure contained no 
complaints of neck, middle back, low back, or left shoulder 
problems.  Based on the presence of the preexisting neck 
pathology and lack of documentation immediately after the 
seizure that the neck pain was worsening, the examiner opined 
that it was reasonable to think that the neck condition was 
not aggravated by the seizure.  With respect to the veteran's 
low back disability, the examiner noted that there was an 
approximate six-month delay from the veteran's seizure until 
documentation of an onset of low back pain.  The examiner 
noted that the immediate post-seizure hospitalization records 
showed no claim of lower back, mid back or lower extremity 
pain.  The medical evidence shows that the veteran first 
reported awakening with pain in the lower extremities and 
mid-back in a November 1986 medical record.  With respect to 
the left shoulder, the examiner noted that the medical 
evidence is silent for any specific left shoulder problems or 
pain with the exception of an April 1986 neurosurgical note.  
It was noted that subsequent evaluations document extensively 
right shoulder pathology that was undoubtedly related to the 
seizure. 

An independent medical expert in July 1998 concluded that the 
veteran's present symptoms were not a direct result of his 
seizure of 1985 from a post- metrizamide event and that he 
did not see any evidence of an increased level of disability 
related to the metrizamide study.  Furthermore, he noted that 
there was no indication in the medical literature to support 
the veteran's allegations.

A March 1999 private medical record indicates that the 
veteran continued to have pain and aching in both shoulders 
and his back.  The examiner did not think that these symptoms 
in his shoulders could be attributable strictly to his work 
or normal wear and tear.

In a March 1999 statement, Dr. Beehler recalled that the 
veteran complained of symptoms in both shoulders at the time 
of the seizure with the right being more severe than the 
left.  While the veteran had a history of degenerative 
changes in the knees, spine, neck, and shoulder, he was able 
to work until his seizure as a painting contractor.  Dr. 
Beehler concluded that there had been a decided change and 
exacerbation of the symptomatology since the seizure event in 
1985.

In July 1999, the veteran was afforded a VA joints 
examination.  The veteran reported a history of neck and 
right shoulder pain since service when an artillery shell 
exploded near him.

VA outpatient treatment records dated from February 2000 to 
January 2002 contain frequent references to bilateral 
shoulder problems and limitation of motion.  Additionally, 
these records contain complaints of cervical pain and back 
pain, with specific reference to a motor vehicle accident in 
May 2001.

A rating decision dated in February 2002 reflects that the 
veteran's service-connected right shoulder pathology is 
currently evaluated as 40 percent disabling and that service 
connection has been established for tinnitus, bilateral 
hearing loss, and metallic fragment, soft tissue above the 
right medial femoral, as well as for the scar on the inner 
surface of the left elbow.  The combined rating for the 
veteran's service-connected disabilities is currently 50 
percent.

Analysis.  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.

VA regulations published in March 1995 amended 38 C.F.R. 
§ 3.358 to remove the "fault" requirement.  The amended 
versions of 38 C.F.R. § 3.385 provides as follows:

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:

(1)  The veteran's physical 
condition immediately prior to the 
disease or injury on which the claim 
for compensation is based will be 
compared with the subsequent 
physical condition resulting from 
the disease or injury, each body 
part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will 
be the condition at time of 
beginning the physical examination 
as a result of which the disease or 
injury was sustained.  (ii)  As 
applied to medical or surgical 
treatment, the physical condition 
prior to the disease or injury will 
be the condition which the specific 
medical or surgical treatment was 
designed to relieve.

(2)  Compensation will not be 
payable under 38 U.S.C. § 1151 for 
the continuance or natural progress 
of disease or injuries for which the 
training, or hospitalization, etc., 
was authorized.

38 C.F.R.  3.358 (1996).

The record establishes that the veteran had a neck, low back 
and left shoulder disorders prior to the treatment he 
received at a VA facility in December 1985.  The veteran has 
submitted private medical opinions from Dr. Beehler, Dr. 
Barnwell, Dr. Marsh, and Dr. Davis indicating that his neck, 
low back, and left shoulder disabilities increased in 
severity due to the seizure he experienced while undergoing 
treatment at a VA medical facility in 1995.  According to 
these physicians, the veteran's underlying left shoulder 
disability was aggravated by restraints that were used during 
his seizure.  Dr. Beehler and Dr. Barnwell also opined that 
the veteran's preexisting neck disability was aggravated by 
the seizure.  These private medical opinions are supported by 
a VA examiner who indicated in June 1991 that the veteran's 
seizure could have exacerbated an underlying neck disability.

The evidence also contains medical opinions stating that the 
veteran's neck, low back, and left shoulder disabilities are 
not related to his seizure.  The evidence for and against a 
finding that the pre-existing left shoulder disability and 
the neck disorder were aggravated by the seizure is in 
relative equipoise.  However, as set forth above, entitlement 
to compensation under 38 U.S.C.A. § 1151 based on aggravation 
requires not only evidence of an aggravation of a pre-
existing condition, as the result of VA treatment, but also 
evidence that such aggravation resulted in additional 
disability.  In determining that additional disability 
exists, consideration must be given to the veteran's physical 
condition immediately prior to the VA treatment or 
examination compared with the subsequent physical condition 
resulting from the VA treatment.  Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease for which treatment or 
examination was given.

Aggravation for compensation purposes requires an increase in 
the severity of the preexisting condition, as distinguished 
from the mere recurrence of manifestations of the pre-service 
condition or mere temporary flare-ups of symptoms associated 
with the disability.  Evidence of a temporary flare-up, 
without more, does not satisfy the level of proof required of 
a non-combat veteran to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); see also 
Maxson v. West, 12 Vet. App. 453, 459 (1999); Verdon v. 
Brown, 8 Vet. App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  In Hunt, for example, the Court of 
Appeals for Veterans Claims refused service-connection to a 
veteran for aggravation of a pre-existing knee injury, 
finding:  "While there was temporary worsening of [the 
veteran's] symptoms, the condition itself, which lent itself 
to flare-ups, did not worsen.  In short, the disability 
remained unaffected by these flare-ups."  Id. at 296. 

To determine whether the appellant's left shoulder disability 
or his neck disability was aggravated by VA treatment or 
examination, an opinion is needed as to what level of 
disability is attributable to such aggravation.  The opinion 
should identify the baseline manifestation of left shoulder 
disability and cervical spine disability which existed prior 
to VA treatment and the increased manifestations which, in 
the physician's opinion, are proximately due to VA treatment.

While the appellant's claim has been pending, Congress 
enacted the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  The VCAA, 
inter alia, amended 38 U.S.C.A. § 5103 ("Notice to claimants 
of required information and evidence").  VCAA § 3(a).  The 
amended duty to notify requires VA to notify a claimant of 
the information and evidence necessary to substantiate his 
claim and indicate "which portion of [the] information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant."  38 U.S.C. § 5103(a) (2001); 66 Fed. 
Reg. 45,620, 45,630 (2001) (to be codified at 38 C.F.R. § 
3.159(b)).

VA has obtained medical opinions which are to the effect that 
the VA medical treatment provided the veteran in December 
1985 did not result in any additional disability.  The 
veteran has provided medical opinions to the effect that the 
medical treatment aggravated his pre-existing cervical spine 
disorder and his left shoulder disability.  The veteran is 
hereby notified that he is responsible for providing a 
medical opinion as to what level of cervical spine and left 
shoulder disability is attributable to aggravation.  The 
opinion should identify the baseline manifestation of left 
shoulder disability and cervical spine disability which 
existed prior to VA treatment and the increased 
manifestations which, in the physician's opinion, are 
proximately due to VA treatment.  In view of the negative 
evidence of record concerning this matter, the physician 
should include the medical considerations supporting such 
opinion.

As the issues of entitlement to compensation for low back and 
middle back disorder are inextricably intertwined with his 
claims for service connection on a direct basis for these 
disabilities, the Board will defer addressing these claims 
pending adjudication of his claims for service connection.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should furnish to the veteran 
and her representative a Statement of the 
Case addressing the issues of entitlement 
to service connection for numbness in 
both hands, defective vision, muscle 
spasms of the rib cage, a lower back 
injury, and a cervical spine injury.

This Statement of the Case should 
summarize the law and evidence relied on 
in the determination of this claim.  The 
RO should also inform the veteran of his 
appellate rights with respect to this 
claim. 

2.  If the claim for service connection 
for a cervical spine disorder and a left 
shoulder disability remain denied, the RO 
should inform the veteran that the 
opinions in support of his claim from Dr. 
Barnwell and Dr. Beehler fail to identify 
the incremental degree of disability that 
is due to aggravation and that such 
evidence is necessary to substantiate his 
claim.  If the veteran desires assistance 
in obtaining such an opinion, the RO 
should request Dr. Barnwell and Dr. 
Beehler to identify with specificity the 
incremental degree of cervical spine 
disability and left shoulder disability 
which resulted from the veteran's VA 
treatment in December 1985.  The doctors 
should be requested to identify the 
baseline manifestations of the cervical 
spine disorder and the left shoulder 
disability prior to the veteran's seizure 
in December 1985 as well as the 
incremental increase in manifestations 
due to the seizure.  The doctors should 
include the medical considerations 
supporting such opinions.

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.

4.  If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

